Re: John C. Perroncel, Michael M. Sper-andeo and E. J. Bolzoni, applying for Cer-tiorari, or writ of Review, to the Court of Appeal, Third Circuit, Parish of Calcasieu, Number 8393.
'Writ Granted. The Court of Appeal properly disagreed with the trial court and correctly recited the law with respect to burden of proof and the burden of going forward in this lawsuit by a lessor to recover for alleged losses of certain movable items and damages to leased premises.
However its affirming the trial court judgment by relying upon the answers by defendant to interrogatories posed by a third party defendant, filed in the record but not introduced at trial, was erroneous. Those answers were not introduced in evidence and thus not exposed to defense objection. And had they been introduced or had defendant testified at trial substantially in accord with those answers (upon defense presentation of evidence) plaintiff would have had the opportunity to counter such evidence in rebuttal.
The trial court’s granting dismissal of plaintiff’s suit at the close of plaintiff’s case on motion of defendant, and the Court of Appeal’s affirmance of that judgment are reversed, 405 So.2d 626. The case is remanded to the district court for continuation of trial.